
	
		I
		111th CONGRESS
		1st Session
		H. R. 3745
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to provide for
		  carriage and display of public, educational, and government channels in a
		  manner consistent with commercial channels, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Access Preservation
			 Act or the CAP
			 Act.
		2.Amendments
			(a)In
			 generalSection 611 of the
			 Communications Act of 1934 (47 U.S.C. 531) is amended—
				(1)by redesignating
			 subsection (f) as subsection (h); and
				(2)by inserting after
			 subsection (e) the following new subsections:
					
						(f)Equivalence
							(1)In
				generalIn the case of any franchise under which channel capacity
				is designated under subsection (b), such channel capacity shall be—
								(A)at least equivalent in quality,
				accessibility, functionality, and placement to—
									(i)channel capacity
				used for required carriage of local commercial television stations, as defined
				in section 614(h)(1); or
									(ii)if no such
				stations are required to be carried, the channel capacity used to carry the
				primary signal of the network-affiliated commercial television stations carried
				on the cable system; and
									(B)provided to and viewable by every
				subscriber of a cable system without additional service or equipment
				charges.
								(2)Signal quality
				and contentA cable operator shall—
								(A)carry signals for
				public, educational, or governmental use from the point of origin of such
				signals to subscribers without material degradation and without altering or
				removing content provided as part of the public, educational, or governmental
				use; and
								(B)provide facilities
				adequate to fulfill such requirements.
								(3)WaiverThe
				requirements of paragraph (1) may be waived by a franchising authority if the
				franchise contains an explicit provision that such requirements shall not apply
				and such provision was adopted after a proceeding the conduct of which afforded
				the public adequate notice and an opportunity to participate.
							(4)EnforcementThe
				requirements of this subsection may be enforced by a franchising authority or
				by the Commission.
							(5)Additional
				requirementsNothing in this subsection prevents a franchising
				authority from establishing additional requirements with respect to the
				quality, accessibility, functionality, placement, and provision of channel
				capacity designated for public, educational, or governmental use.
							(g)Preservation of
				public, educational, and governmental use
							(1)StudyWithin
				180 days after the date of enactment of the Community Access Preservation Act, the
				Commission shall submit to Congress a report containing—
								(A)an analysis of the
				impact of the enactment of State video service franchising laws since 2005 on
				public, educational, and governmental use of cable systems;
								(B)an analysis of the
				impact of the conversion from analog to digital transmission technologies on
				public, educational, and governmental use of cable systems; and
								(C)recommendations
				for changes required to this Act to preserve and advance localism and public,
				educational, and governmental use of advanced communications systems.
								(2)SupportIn States that adopted legislation
				affecting cable system franchising requirements relating to support for public,
				educational, or governmental use of a cable system that became effective after
				May 31, 2005, a cable operator shall, notwithstanding such legislation—
								(A)pay to any
				political subdivision in which the operator provides service the greater
				of—
									(i)the historical
				support that the operator, or its predecessor, provided for public,
				educational, or governmental use of the cable system in such subdivision in
				accordance with this subsection; or
									(ii)the amount of any cash payment that the
				operator is required to pay to such subdivision under such State legislation
				affecting cable system franchising requirements;
									(B)carry signals for public, educational, or
				governmental use from the point of origin of such signals to subscribers and
				provide facilities adequate to fulfill such requirements in accordance with
				subsection (f)(2); and
								(C)provide at least
				the number of channels for public, educational, or governmental use that it was
				providing as of May 31, 2005.
								(3)Calculation of
				historical supportHistorical
				support includes the value of all support provided for public, educational, or
				governmental use, including in-kind support and free services. The cable
				operator shall pay support equal to the greater of—
								(A)the value of the
				support provided in the most recent calendar year prior to the effective date
				of such State legislation affecting cable system franchising requirements;
				or
								(B)the value of the
				annual average support provided over the term of the franchise pursuant to
				which it operated prior to such effective date, taking into account the time
				value of money.
								(4)PaymentsThe
				amounts owed to the political subdivision under paragraph (2)(A) shall be paid
				annually, in quarterly installments, with the first payment being due 30 days
				after the date of enactment of the Community
				Access Preservation Act.
							(5)Uses;
				disputes
								(A)UsesSupport
				provided to any State or local political subdivision under this subsection
				shall be dedicated to public, educational, or governmental use of channel
				capacity.
								(B)DisputesIf
				there is a dispute as to amounts owed under this subsection, undisputed amounts
				shall be paid, and the Commission shall determine on an expedited basis what,
				if any, additional amounts are
				owed.
								.
				(b)Franchise fee
			 definitionSection 622(g)(2)
			 of such Act (47 U.S.C. 542(g)(2)) is amended—
				(1)in subparagraph (B), by striking in
			 the case of any franchise in effect on the date of the enactment of this
			 title,;
				(2)by striking
			 subparagraph (C); and
				(3)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.
				(c)Cable service
			 definitionSection 602(6) of such Act (47 U.S.C. 522(6)) is
			 amended by striking means and inserting means, regardless
			 of the technology or transmission protocol used in the provision of
			 service.
			
